Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 6-8 show(s) modified forms of construction in the same view.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the summary at paragraph 0012 is not written in clear narrative form, but rather is a cut and paste from the claims.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3 & 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 11, 14 & 17 of copending Application No. 17/045,277 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/045,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is generic to all that is recited in claim 26 of reference application.  In other words, claim 26 of reference application fully encompass the subject matter of claim 4 and therefore anticipates claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

Claim Rejections - 35 USC § 102
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone, US 6,299,543.  Sone discloses a plunging type constant velocity universal joint for a rear-wheel drive shaft, comprising: 
an outer joint member (1) having a cylindrical inner peripheral surface (1a) in which eight track grooves(1b) extending in an axial direction of the plunging type constant velocity universal joint are formed; 
an inner joint member (2) having a spherical outer peripheral surface (2a) in which eight track grooves (2b) extending in the axial direction are formed, and having a spline hole (2c) formed along an axial center of the inner joint member; 
eight balls (3) arranged in ball tracks formed by the track grooves of the outer joint member and the track grooves of the inner joint member; and 
a cage (4), which has eight pockets (4c) configured to receive the balls, and is held in slide contact with the inner peripheral surface of the outer joint member and the outer peripheral surface of the inner joint member, 
wherein a curvature center (B) of a spherical portion (4b) formed on an outer peripheral surface of the cage and a curvature center (A) of a spherical portion (4a) formed on an inner peripheral surface of the cage are offset to opposite sides in the axial direction with respect to a joint center (O) by an equal distance (f), 
wherein a ratio PCDBALL/DBALL is set from 3.1 to 4.5 (col. 2, line 61) and shown in Fig. 1A as set to 3.5,
wherein a ratio TI/DBALL is shown in Fig.1A as set at 0.45,
wherein a ratio PCDSPL/DBALL is shown in Fig.1A as set at 1.7,
O/ PCDSPL is set from 2.5 to 3.5 (col. 2, line 67) and shown in Fig. 1A as set to 3.0.

Claim Rejections - 35 USC § 103
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sone.  Sone does not expressly disclose the ratio Wi/Dball set from 1.2 to 1.55 and the ratio Wc/Dball set from 1.8 to 2.0.  However, it would have been obvious to one having ordinary skill in the art to have the ratio Wi/Dball set from 1.2 to 1.55 and the ratio Wc/Dball set from 1.8 to 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0172481 A1 is the publication of Patent Application No. 17/045,277.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679